NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VERONICA R. HOLLOWELL; VIVIAN                   No. 16-15786
EPPS,
                                                D.C. No. 2:15-cv-02045-JJT
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

ARIZONA DEPARTMENT OF CHILD
SAFETY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Veronica R. Hollowell appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging violations of Hollowell’s

constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Lukovsky v. City and County of San Francisco., 535 F.3d 1044, 1047 (9th

Cir. 2008) (statute of limitations); Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.

2003) (Rooker-Feldman doctrine). We affirm.

       The district court properly dismissed Hollowell’s claims related to a series of

Arizona state court proceedings under the Rooker-Feldman doctrine because

Hollowell’s challenge constituted a forbidden “de facto appeal” of final, state court

judgments. See Noel, 341 F.3d at 1163 (“It is a forbidden de facto appeal under

Rooker-Feldman when the plaintiff in federal district court complains of a legal

wrong allegedly committed by the state court, and seeks relief from the judgment

of that court.”).

       The district court properly dismissed Hollowell’s remaining claims because

Hollowell failed to file them within the applicable two-year statute of limitations.

See Lukovsky, 535 F.3d at 1048 (in § 1983 suits, federal courts use the forum

state’s statute of limitations for personal injury actions; § 1983 claims accrue when

the plaintiff knows or has reason to know of the injury which is the basis of the

action); Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 974 (9th Cir. 2004)

(Arizona provides two-year statute of limitations for personal injury claims). We

reject as without merit Hollowell’s contention that her action was equitably tolled

                                          2                                    16-15786
under the “discovery rule” until she discovered she could be entitled to legal relief

for her alleged injuries.

      Epps does not allege any claims on her own behalf. To the extent Epps, a

non-attorney, seeks to bring claims on behalf of Hollowell, she may not do so. See

Johns v. County of San Diego, 114 F.3d 874, 876 (9th Cir. 1997) (“While a non-

attorney may appear pro se on [her] own behalf, [s]he has no authority to appear as

an attorney for others than [her]self.” (citation and internal quotation marks

omitted)); see id. (a power of attorney does not give one authority to bring a

lawsuit on behalf of another).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Hollowell’s motion at Docket Entry No. 23 is granted in part. The CD listed

in Docket Entry No. 15 will be returned to her. The remainder of this motion is

denied.

      Hollowell and Epps’s motion to file an oversized reply brief (Docket Entry

No. 85) is granted. The Clerk shall file Hollowell and Epps’s reply brief submitted

at Docket Entry No. 83.

                                          3                                       16-15786
      All other pending motions and requests (Docket Entry Nos. 77, 78, 79, 80,

81, 82, and 88) are denied.

      AFFIRMED.




                                        4                                 16-15786